EXHIBIT 99.1 Jefferies 3rd Annual Healthcare Conference June 17, 2009 2 Statements made in this presentation may contain "forward-looking" information (as defined in the Private SecuritiesLitigation Reform Act of 1995), such as forecasts of future financial performance.Such statements involve risks anduncertainties and are subject to change at any time. Factors that could cause actual results to differ are identified in thepublic filings made by the company with the Securities and Exchange Commission and include changes in Medicare andMedicaid reimbursements; our ability to maintain the occupancy rates and payor mix at our long-term care centers; potentialliability for losses not covered by, or in excess of, our insurance; the effects of government regulations and investigations;the significant amount of our indebtedness, covenants in our debt agreements that may restrict our activities and our abilityto incur more indebtedness; increasing labor costs and the shortage of qualified healthcare personnel; the impact of currenteconomic conditions on our liquidity and results of operations; and our ability to receive increases in reimbursement ratesfrom government payors to cover increased costs. More information on factors that could affect our business and financialresults are included in our public filings made with the Securities and Exchange Commission, including our Annual Report onForm 10-K and Quarterly Reports on Forms 10-Q, copies of which are available on Sun’s web site, www.sunh.com.
